IN THE SUPREME COURT OF TENNESSEE

                            AT KNOXVILLE         FILED
                                                   June 24, 1996

GENE V. AABY,                    )          FOR Cecil Crowson, Jr.
                                                PUBLICATION
                                                 Appellate C ourt Clerk
                                 )
     Plaintiff-Appellee,         )          Filed: June 24, 1996
                                 )
v.                               )          KNOX CHANCERY
                                 )
JUDY E. AABY STRANGE             )    Hon. Frederick D. McDonald,
                                 )          Chancellor
     Defendant-Appellant.        )
                                 )
                                 )
                                 )
                                 )    No. 03S02-9507-CH-00073




           Order on Petition To Rehear




                                                          DROWOTA, J.
        The father, Gene V. Aaby, has filed a petition to rehear in this case, raising

several issues. Of those issues, only the one pertaining to custody merits further

comment by this Court.



        In the petition to rehear, the father states that this court, in its memorandum

opinion filed April 22, 1996, held that custody should not be changed to the mother.

He requests a rehearing of that determination because, he says, events occurring

while the case was pending in this Court warrant a change of custody, and a petition

to change custody was in fact filed in the Knox County Chancery Court on February

23, 1996.



        The father misconstrues the scope of our previous decision.             In the

memorandum opinion in this case, we simply concluded that the mother’s desire to

move to Bardstown, Kentucky did not evidence such poor judgment so as to warrant

a change of custody. That is the extent of our decision regarding custody; we did not

purport to conclusively decide the issue in the opinion, and if the father can show that

custody should be changed for reasons other than the mother’s desire to move to

Bardstown, he may certainly do so.



        In addition to this clarification, footnote 3 of the memorandum opinion is

amended by adding the following sentence.           “In that case, the parties shall

memorialize their agreement in an order, which shall be signed and entered by the

trial court.”



                                    ______________________________________

                                           2
                                 Frank F. Drowota, III
                                 Justice

Concur:

Birch, C.J.
Anderson, Reid, and White, JJ.




                                       3